DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-18 are being treated on the merits.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
In claim 18, there is no antecedent basis in the specification for "wherein said area of the wearable garment is part of a pocket of the wearable garment".
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract fails to describe the method of the disclosure; instead, the abstract is drawn to a product formed by the method.  
In addition, the abstract recites "is described" which can be implied.
Claim Objections 
Claims 9 and 16 are objected to because of the following informalities:
In claim 9, line 2, "said an" appears to read "said"
In claim 16, line 2, "the inflatable three-dimensional unitary knitted" appears to read "the inflatable three-dimensional unitary knitted body"
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 16 recites the limitation "arranging the inflatable three-dimensional unitary knitted within an outer covering casing", which renders the claim indefinite.  Claim 16 depends from claim 14, and claim 14 has set forth covering an outer surface of said knitted body with a covering layer or a cover sheet.  It is unclear whether the outer covered casing is formed by the covering layer or the cover sheet as recited in claim 14, or an additional outer covering layer.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the "outer covering casing" has been construed to be either formed by the covering layer or the cover sheet or an additional outer covering layer.
Claim 17 recites the limitation "for forming in an area of the wearable garment a double layer of tissue corresponding to said overlapping opposite regions of the inflatable three-dimensional unitary knitted body with the plurality of union threads", which renders the claim indefinite.  First, the term "tissue" is not commonly used in the knitting area.  The term "tissue" has a plurality of meanings per the Merriam-Webster Dictionary, such as: 1) a piece of soft absorbent tissue paper used especially as a handkerchief or for removing cosmetics; 2) a fine lightweight often sheer fabric and 3) mesh, network, web.  However, the original disclosure does not provide a standard for ascertaining the meaning of the term in the claim; therefore it is unclear what Applicant refers to.  For examination purposes, the examiner has interpreted "a double layer of tissue" to be "a double-layer fabric" since the "tissue" is formed by knitting and intended for use in a wearable garment according to the claim.  Second, claim 17 depends from claim 1, and claim 1 has set forth that the plurality of union threads are formed in said inflatable three-dimensional unitary knitted body, occupying the inner chamber and connecting the overlapping opposite regions.  However, claim 17 recites that the plurality of union threads are configured to form the double layer of tissue corresponding to the overlapping opposite regions, which conflicts with the claimed subject matter of claim 1.  For examination purposes, the examiner has interpreted "with the plurality of union threads" to be "connected with the plurality of union threads". 
Claim 18 depends from a rejected base claim and is likewise rejected. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 4-7, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chadeyron (US 6,105,401 A).
Regarding claim 1, Chadeyron discloses a method for manufacturing a protection device to be worn by a user (a method for manufacturing protective clothing that comprises an inflatable textile structure; col. 5, ll. 44-55; col. 15, ll. 57-67; claim 13), the method comprising: 
knitting an inflatable three-dimensional unitary knitted body (knitting an inflatable textile structure in a single operation that comprises two outer layers 10a, 10b connected by linking threads 12; fig. 1; col. 5, ll. 44-55; col. 15, ll. 57-67) having an inner chamber (an inflatable structure must define an inner chamber; referencing fig. 3; fig. 6, ll. 44-60) that is configured to assume an inflated condition for protection of the user (when inflated; col. 15, ll. 57-67), and a deflated condition at rest (when deflated; col. 15, ll. 57-67; col. 17, ll. 5-14), the inflatable three-dimensional unitary knitted body being knitted by a rectilinear knitting machine (fig. 8; col. 8, ll. 26-31), wherein: 
in the inflated condition, the inner chamber is defined by at least a partially tubular shape (inherent feature of the inflatable textile structure; referencing the shape of the textile structure in fig. 3; fig. 6, ll. 44-60); 
in the deflated condition, the inner chamber is defined by overlapping opposite regions of said inflatable three-dimensional unitary knitted body (the two outer layers 10a and 10b forming overlapping opposite regions; referencing fig. 3; fig. 6, ll. 44-60); and 
the knitting comprises forming a plurality of union threads (linking threads 12; fig. 7; col. 7, ll. 43-67; col. 8, ll. 1-7) in said inflatable three-dimensional unitary knitted body by said rectilinear knitting machine (figs. 7-8; col. 7, ll. 43-67; col. 8, ll. 1-7, 25-31), the plurality of union threads occupying the inner chamber and connecting the overlapping opposite regions (figs. 1, 7; col. 5, ll. 44-55; col. 7, ll. 43-67).
Regarding claim 4, Chadeyron discloses the method according to claim 1, and further discloses wherein the forming of the union threads comprises: continuously extending a thread (linking thread 12; figs. 3, 7; col. 7, ll. 43-67; col. 8, ll. 1-7) in an alternate manner between the overlapping opposite regions of the inflatable three-dimensional unitary knitted body (figs. 3, 7; col. 7, ll. 43-67; col. 8, ll. 1-7).
Regarding claim 5, Chadeyron discloses the method according to claim 4, and further discloses wherein the thread extends in the alternate manner, in a zigzag or a sinusoidal pattern, between said overlapping opposite regions (figs. 3, 7; col. 7, ll. 43-67; col. 8, ll. 1-7).
Regarding claim 6, Chadeyron discloses the method according to claim 1, and further discloses wherein the knitting further comprises: 
knitting on a first needle bed (knitting section 16a; fig. 8; col. 8, ll. 26-56), a first portion (a first outer layer; figs. 7-8; col. 8, ll. 26-56) of the overlapping opposite regions via a first thread (a first thread forming the first outer layer; col. 9, ll. 18-23; col. 15, ll. 37-43) carried by a first thread guide (a first thread guide; col. 9, ll. 11-17); 
knitting on a second needle bed (knitting section 16b; fig. 8; col. 8, ll. 26-56), a second portion (a second outer layer; figs. 7-8; col. 8, ll. 26-56) of the overlapping opposite regions via the first thread carried by the first thread guide (using the same thread and the same thread guide; fig. 8; col. 9, ll. 11-17; col. 15, ll. 37-43); and 
connecting by knitting the first portion of the overlapping opposite regions on the first needle bed with said second portion on the second needle bed via a second thread (a linking thread 32 that is different from the first thread; figs. 7-8; col. 9, ll. 11-17; col. 15, ll. 37-43) carried by a second thread guide (a different thread guide; col. 9, ll. 18-23), 
wherein the rectilinear knitting machine includes at least the first needle bed and the second needle bed (knitting sections 16a, 16b; fig. 8; col. 8, ll. 26-56).
Regarding claim 7, Chadeyron discloses the method according to claim 6, and further discloses wherein the first thread is made of a different material than the second thread (col. 15, ll. 37-43).
Regarding claim 10, Chadeyron discloses the method according to claim 1, and further discloses wherein the inflatable three-dimensional unitary knitted body is included in a garment or a sub-garment (col. 15, ll. 57-67).
Regarding claim 13, Chadeyron discloses the method according to claim 1, and further discloses wherein the knitting further comprises: forming mesh openings of said inflatable three-dimensional unitary knitted body (the two outer layers are knitted to have a mesh structure formed by adjacent loops; see figs. 7, 18; col. 16, ll. 39-43) that are at least partially closed or covered to retain at least temporarily an inflating fluid in said knitted body (the loops are at least partially closed; see figs 7. 18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2, 8-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chadeyron (US 6,105,401 A).
Regarding claim 2, Chadeyron discloses the method according to claim 1. Chadeyron does not explicitly disclose wherein the knitting further comprises: adjusting a length of the union threads according to a region of the inflatable three-dimensional unitary knitted body.  However, Chadeyron does disclose that the knitting machine comprises two knitting heads 16a and 16b (fig. 8; col. 8, ll. 29-37), wherein the knitting heads 16a and 16b are separated by an adjustable gap e which corresponds to the length of the union threads and determines the thickness of the textile structure produced (fig. 8; col. 8, ll. 29-37).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the method as disclosed by Chadeyron, with adjusting a length of the union threads according to a region of the inflatable three-dimensional unitary knitted body by adjusting the gap e and tightness of the union threads during the knitting process, in order to produce an inflatable three-dimensional unitary knitted body with a desired thickness and a uniform tightness.  Further, it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding claim 8, Chadeyron discloses the method according to claim 7. Chadeyron does not explicitly disclose wherein the first thread is made of a material that is softer and less resistant to tensile strength compared to a material of the second thread.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the materials for the first thread and the second thread as claimed, in order to provide a flexible inflatable structure with a softer outer surface thereby providing comfort to a wearer. Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Also see MPEP 2144.07.
Regarding claim 9, Chadeyron discloses the method according to claim 1, and further discloses the method further comprising: covering or coating a surface of said inflatable three-dimensional unitary knitted body (col. 16, ll. 1-5).  Chadeyron does not explicitly disclose wherein the surface is an outer surface of said inflatable three-dimensional unitary knitted body.  However, as discussed for claim 1, the inflatable three-dimensional unitary knitted body of Chadeyron is formed of two outer layers linked by union threads at a knitting machine (figs. 1, 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the surface to be an outer surface of said inflatable three-dimensional unitary knitted body, since an inner surface of said inflatable three-dimensional unitary knitted body is occupied by the plurality of linking threads and it is difficult to apply a uniform coating or covering to the inner surface.
Regarding claim 14, Chadeyron discloses the method according to claim 1, and further discloses the method further comprising: covering a surface of said knitted body with a covering layer or a cover sheet (a covering layer formed by coating; col. 16, ll. 1-5).  Chadeyron does not explicitly disclose wherein the surface is an outer surface of said inflatable three-dimensional unitary knitted body.  However, as discussed for claim 1, the inflatable three-dimensional unitary knitted body of Chadeyron is formed of two outer layers linked by union threads at a knitting machine (figs. 1, 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the surface to be an outer surface of said inflatable three-dimensional unitary knitted body, since an inner surface of said inflatable three-dimensional unitary knitted body is occupied by the plurality of linking threads and it is difficult to apply a uniform covering to the inner surface.
Regarding claim 15, Chadeyron discloses the method according to claim 14.  Chadeyron does not explicitly disclose wherein the covering layer or the cover sheet is made of a material comprising a resin.  However, Chadeyron does disclose wherein the covering layer is made of a material comprising a flexible elastomer.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the material for the covering layer, to be an elastomer resin, in order to provide a suitable material for the covering layer to improve heat insulation properties of the inflatable member without reducing its flexibility (Chadeyron; col. 16, ll. 1-5).  Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Also see MPEP 2144.07.
Claims 3, 11-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chadeyron (US 6,105,401 A) in view of Dainese (US 2012/0011642 A1).
Regarding claim 3, Chadeyron discloses the method according to claim 2.  Chadeyron does not explicitly disclose wherein the adjusting comprises shortening the length of the union threads in a region of the inflatable three-dimensional unitary knitted body away from a central area of said knitted body.  However, as discussed for claim 2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have adjusted the length of the union threads according to a region of the inflatable three-dimensional unitary knitted body.  Further, Dainese teaches a protection device to be worn by a user (a personal protection device 1; fig. 1; paras. 0079-0080, 0086), wherein the protection device comprising an inflatable three-dimensional unitary knitted body (an inflatable member 2 comprising a three-dimensional unitary knitted body defined by meshes 18, 19 formed by double knitting; figs. 1, 4-5; paras. 0080, 0083, 0104), wherein the inflatable three-dimensional unitary knitted body comprising an end region that is positioned away from a central area of the knitted body (see annotated fig. 5), and the distance between two overlapping layers in the end region is smaller than that in the central area (see annotated fig. 5).  Chadeyron and Dainese are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the shape of the inflatable three-dimensional unitary knitted body as disclosed by Chadeyron, with the distance between two overlapping layers in an end region being smaller than that in a central area, as taught by Dainese, in order to provide a tubular-shaped inflatable member with gas-sealed closure in the end sections thereby making the inflatable member leak-proof when inflated (Dainese; fig. 5; para. 0095).  By combination of Chadeyron and Dainese, the knitting process of Chadeyron would comprise shortening the length of the union threads in a region of the inflatable three-dimensional unitary knitted body away from a central area of said knitted body in order to achieve with a uniform tightness throughout the knitted body.
Regarding claim 11, Chadeyron discloses the method according to claim 1.  Chadeyron does not explicitly disclose wherein the inflatable three-dimensional unitary knitted body is shaped as a garment or a sub-garment.  However, Chadeyron does disclose that the inflatable three-dimensional unitary knitted body can be used for construction of fireproof clothing and anti-shrapnel clothing (col. 15, ll. 57-67), and the inflatable three-dimensional unitary knitted body is very flexible which makes it possible to shape it with single or multiple curvature depending on the application required (col. 15, ll. 44-46).  Further, Dainese discloses that an inflatable three-dimensional unitary knitted body (an inflatable three-dimensional unitary knitted body defined by meshes 18, 19 formed by double knitting; figs. 1, 21; paras. 0080, 0104, 0155-0156) is shaped as a garment or a sub-garment (a bib-like shape; fig. 21; paras. 0155, 0157). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the shape of the inflatable three-dimensional unitary knitted body as disclosed by Chadeyron, with wherein the inflatable three-dimensional unitary knitted body is shaped as a garment or a sub-garment as taught by Dainese, in order to provide full protection to a wearer against fire or shrapnel.  In addition, such a configuraiton would have involved a mere change in shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.  In re Dailey et al., 149 USPQ 47.
Regarding claim 12, Chadeyron discloses the method according to claim 1.  Chadeyron does not explicitly disclose wherein the inflatable three-dimensional unitary knitted body is a closed body that defines a closed casing.  However, Dainese teaches a protection device to be worn by a user (a personal protection device 1; fig. 1; paras. 0079-0080, 0086), wherein the protection device comprising an inflatable three-dimensional unitary knitted body (an inflatable member 2 comprising a three-dimensional unitary knitted body formed by double knitting; figs. 1, 4-5; paras. 0080, 0083, 0104), wherein the inflatable three-dimensional unitary knitted body is a closed body that defines a closed casing (fig. 5; para. 0095).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the inflatable three-dimensional unitary knitted body as disclosed by Chadeyron, with wherein the inflatable three-dimensional unitary knitted body is a closed body that defines a closed casing, as taught by Dainese, in order to provide an inflatable member with gas-sealed closure in the end sections thereby making the inflatable member leak-proof when inflated (Dainese; fig. 5; para. 0095).
Regarding claim 16, Chadeyron discloses the method according to claim 14.  Chadeyron does not explicitly disclose the method further comprising: arranging the inflatable three-dimensional unitary knitted body within an outer covering casing made of a material capable to resist a predetermined gas pressure.  However, Dainese teaches an inflatable three-dimensional unitary knitted body (an inflatable three-dimensional unitary knitted body defined by meshes 18, 19 formed by double knitting; figs. 1, 4-5; paras. 0080, 0083, 0104) is arranged within an outer covering casing (opposite walls 15, 16 defining an outer covering casing; figs. 1, 4; para. 0093) made of a material capable to resist a predetermined gas pressure (made of a sheet of soft and gas-tight material, e.g., polyamide or polyurethane; fig. 4, para. 0095).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method as disclosed by Chadeyron, with the method further comprising arranging the inflatable three-dimensional unitary knitted body within an outer covering casing made of a material capable to resist a predetermined gas pressure, as taught by Dainese, in order to provide an inflatable knitted body with gas-sealed outer covering layer thereby making the inflatable member leak-proof when inflated and also increasing the life span of the inflatable knitted body.
Regarding claim 17, Chadeyron discloses the method according to claim 1, and further discloses wherein: 
the protection device is a wearable garment (col. 15, ll. 57-67) producible by the rectilinear knitting machine (capable of being produced by the rectilinear knitting machine; col. 8, ll. 26-31), and 
the method further comprises: 
programming the rectilinear knitting machine for forming in an area of the wearable garment a double layer of tissue corresponding to said overlapping opposite regions of the inflatable three-dimensional unitary knitted body with the plurality of union threads (pre-programing a selection mechanism of the knitting machine acting on cam systems 34a, 34b to perform the knitting process and create a double-layer textile structure connected with linking threads 12, wherein the double-layer textile structure can be formed in an area of a garment; figs. 1, 7-8; col. 5, ll. 44-55; col. 9, ll. 29-38; col. 15, ll. 57-67), and 
coating said area of the wearable garment with a cover apt to retain an inflating fluid  (coating the double-layer textile structure with a elastomer-based layer that would enable gaseous exchange through the textile to be controlled; col. 16, ll. 1-5).
Chadeyron does not does not explicitly disclose wherein the double layer of tissue will form in an area of the wearable garment.  However, Dainese teaches wherein a double layer of tissue (two mesh layers 18, 19; figs. 4, 21; paras. 0104, 0159) corresponding to overlapping opposite regions of an inflatable three-dimensional unitary knitted body (inflatable member 200; figs. 4, 21; paras. 0155, 0157) with a plurality of union threads (connected with tie members 5, which are flexible polymeric wires; paras. 0097, 0159) is formed in an area of a wearable garment (a bib 100; fig. 21; paras. 0155, 0157).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method as disclosed by Chadeyron, with wherein the double layer of tissue will form in an area of the wearable garment, as taught by Dainese, in order to manufacture a garment comprising an inflatable three-dimensional unitary knitted body in a predetermined area of the garment in a single knitting process.
Regarding claim 18, Chadeyron and Dainese, in combination, disclose the method according to claim 17.  By the combination, wherein said area of the wearable garment would be part of a pocket of the wearable garment (the double-layer textile structure is inflatable, therefore defining at least part of an inner pocket of the garment; col. 15, ll. 57-67).

    PNG
    media_image1.png
    378
    729
    media_image1.png
    Greyscale

Annotated Fig. 5 from US 2012/0011642 A1

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  Keitch (US 2012/0055201 A1) also teaches a method of knitting an inflatable three-dimensional body that comprises two layers and union threads therebetween.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732